  Case 6:18-cv-00088-JRH-BWC Document 39 Filed 02/12/21 Page 1 of 3



                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                                                                                 By CAsbell at 8:30 am, Feb 12, 2021


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JOHN T. DANIEL,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-88

        v.

 TERENCE KILPATRICK; TAMARSHA
 SMITH; CLARK; and RIVERA,

                Defendants.


                                           ORDER

       This matter is before the Court on Plaintiff’s Response to this Court’s January 22, 2021

Order, doc. 34. Doc. 38. This Court directed Plaintiff to provide additional, personally

identifiable information for Defendant Rivera, as the United States Marshals Service encountered

difficulty in serving this Defendant. Doc. 34. In response, Plaintiff has provided a physical

description for Defendant Rivera, the last known whereabouts for Defendant Rivera, and the

name of another officer Plaintiff claims witnessed the incident at issue in this case. Doc. 38.

       On January 7, 2020, this Court ordered service of Plaintiff’s Complaint upon Defendants

and advised each Defendant of his duty to avoid unnecessary costs when service is executed.

Doc. 12. The Court noted a defendant “who fails to comply with the request for waiver must

bear the costs of personal service unless good cause can be shown for the failure to return the

waiver.” Id. at 6 (citing Fed. R. Civ. P. 4(d)(2)). The United States Marshals Service initially

sent the service waiver to Defendant Rivera on January 15, 2020, and the certified mail cards
  Case 6:18-cv-00088-JRH-BWC Document 39 Filed 02/12/21 Page 2 of 3




were returned on January 23 and March 18, 2020. Doc. 21. The waiver requests were returned

as unexecuted on March 18, 2020, and were filed on March 24, 2020. Id. The Court ordered the

United States Marshals Service to personally serve Defendant Rivera with a copy of the January

7, 2020 and October 27, 2020 Orders within 30 days of the October 27, 2020 Order, if

practicable. Doc. 26 at 1. The Court also instructed Plaintiff to provide any information he

might have regarding Defendant Rivera’s whereabouts to the United States Marshals Service.

Id. at 2. The Marshals Service signed the Return, dated December 17, 2020, with the notations:

“Unexecuted-No Such Person” at Smith State Prison. Doc. 30. This Return was filed on

January 13, 2021. The Court then ordered Plaintiff to provide additional information about

Defendant Rivera, which he did. Docs. 34, 38.

       In light of Plaintiff’s response and description of Defendant Rivera, the Court once again

ORDERS the United States Marshals Service to personally serve Defendant Rivera with a copy

of the Court’s January 7, 2020, October 27, 2020, and January 22, 2021 Orders, docs. 12, 26, 34,

Plaintiff’s Response, doc. 38, and this Order within 30 days of this Order. The Court

understands the difficulties the Marshals Service can encounter with service-related issues,

particularly in light of the COVID-19 pandemic. However, the Court also understands the

Marshals Service cannot expend its limited resources to make multiple attempts at service. Thus,

the Court forewarns Plaintiff, should the Marshals Service be unable to personally serve

Defendant Rivera, even with the additional, personally identifiable information Plaintiff has

provided, it may dismiss Plaintiff’s claims against Defendant Rivera. The Court assesses the




                                                2
  Case 6:18-cv-00088-JRH-BWC Document 39 Filed 02/12/21 Page 3 of 3




costs of both attempts at personal service against Defendant Rivera.

       SO ORDERED, this 12th day of February, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                3
